Citation Nr: 0326710	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma, a skin 
disorder of the face and chest (claimed as skin cancer), and 
for various other complaints including shortness of breath, 
broken blood vessels, and tremors of the hands and head, to 
include the matter of entitlement based on exposure to 
vesicant agents.

2.  Entitlement to service connection for cellulitis of the 
legs, to include the matter of entitlement based on exposure 
to vesicant agents.

3.  Entitlement to service connection for residuals of a burn 
to the chest, to include the matter of entitlement based on 
exposure to vesicant agents.

4.  Entitlement to service connection for a skin disorder 
(other than to the face and chest), to include the matter of 
entitlement based on exposure to vesicant agents.

5.  Entitlement to service connection for coronary artery 
disease, to include the matter of entitlement based on 
exposure to vesicant agents.

6.  Entitlement to service connection for cataracts, to 
include the matter of entitlement based on exposure to 
vesicant agents.

7.  Entitlement to service connection for a prostate 
disorder, to include the matter of entitlement based on 
exposure to vesicant agents.

8.  Entitlement to service connection for scarring of the 
scrotum, to include the matter of entitlement based on 
exposure to vesicant agents.

9.  Entitlement to service connection for peptic ulcer 
disease, to include the matter of entitlement based on 
exposure to vesicant agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to May 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from September 
1993 and May 1995 rating decisions by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1998, the veteran testified at a personal 
hearing before the undersigned.  A transcript of that hearing 
is of record.  In April 1999, the Board remanded the issues 
of service connection for asthma, a skin disorder of the face 
and chest (claimed as skin cancer), and for various other 
complaints including shortness of breath, broken blood 
vessels, and tremors of the hands and head to the RO for 
additional development.  The issues of service connection for 
cellulitis of the legs, residuals of a burn to the chest, a 
skin disorder (other than to the face and chest), coronary 
artery disease, cataracts, a prostate disorder, scarring of 
the scrotum, and peptic ulcer disease were, in essence, 
referred to the RO for a statement of the case.  The veteran 
perfected an appeal as to these matters by correspondence in 
July 2003.

In a March 2003 rating decision the RO granted service 
connection for bilateral hearing loss and tinnitus.  Hence, 
those issues are no longer on appeal.


REMAND

In an April 1999 remand the Board, among other things, asked 
the RO to attempt to obtain any alternative service medical 
records maintained by the Office of the Surgeon General (SGO) 
based upon the veteran's report of having received medical 
treatment during service.  A review of the record does not 
indicate such records were requested.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The revised VCAA duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran claims he was repeatedly exposed to gas while 
training new recruits at Camp Wheeler over a 13 month period.  
The service department was unable to confirm the veteran's 
exposure to mustard gas.  In correspondence dated in November 
2002, however, the service department stated it was possible 
that some or all soldiers at Camp Wheeler were trained using 
the standard exercise for the identification of chemical 
agents.  Therefore, the Board finds that the evidence 
demonstrates that (at least to the limited extent indicated 
by November 2002 service department correspondence) the 
veteran was exposed to chemical agents during active service.  
In addition, although the record includes VA and private 
medical statements relating present disabilities to vesicant 
agent exposure during service, the rationale upon which these 
opinions were based has not been provided.  Therefore, 
additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements.  The 
appellant should be notified that 
notwithstanding any previous 
notifications, a year is afforded for 
response to VCAA notice.

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for the 
disabilities at issue since September 
1999.  The RO should obtain from the 
identified sources complete copies of all 
medical records (not already secured). 

3.  The RO should attempt to obtain from 
the appropriate service department 
sources any SGO records of the veteran's 
claimed treatment during active service 
(as noted on an April 1994 NA Form 
13055).

4.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist (or specialists) for opinions 
as to whether it is as likely as not that 
asthma, a skin disorder, shortness of 
breath, broken blood vessels, tremors of 
the hands and head, cellulitis of the 
legs, residuals of a burn to the chest, 
coronary artery disease, cataracts, a 
prostate disorder, scarring of the 
scrotum, or peptic ulcer disease were 
incurred as a result of vesicant agent 
exposure or are otherwise related to 
active service.  The examiner should 
conduct any tests or studies necessary 
for an adequate opinion and comment upon 
the veteran's claim (as it may relate to 
his claim of exposure to vesicant agents 
during active service) of a positive 
Bernstein test in 1993.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and reconcile the opinion 
with the other medical evidence of 
record, including the findings of the 
veteran's May 1946 separation 
examination, the August 1996 statement by 
Dr. P., the November 1998 statement by 
Dr. R.M.H., and the December 2001 opinion 
of the Chief of Compensation and Pension 
at the Richmond VA Medical Center.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claims, including as mandated by the Court 
in Stegall, supra, and to ensure compliance and to assist 
with the requirements of VCAA in keeping with the holdings of 
the Federal Circuit in DAV and PVA, supra.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


